Citation Nr: 1632646	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  16-16 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for asbestosis. 


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1957 to April 1978.   His awards and decorations include a Navy Achievement Medal with Combat "V".  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO granted service connection for asbestosis and assigned a noncompensable disability rating, effective March 11, 2011. 

In a March 2016 rating decision, the Decision Review Officer (DRO) increased the assigned rating to a 10 percent, effective March 11, 2011.  The Veteran has not expressed satisfaction with the increased disability rating; this issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to May 17, 2016, asbestosis was manifested by post-bronchodilator
Forced Vital Capacity (FVC) readings of no less than 78 percent predicted and pre-bronchodilator Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) readings of no less than 79 percent predicted.

2.  Since May 17, 2016, asbestosis is manifested by post-bronchodilator FVC readings of no less than 65 percent predicted and pre- bronchodilator DLCO (SB) readings of no less than 55 percent predicted.



CONCLUSIONS OF LAW

1.  Prior to May 17, 2016, the criteria for a rating in excess of 10 percent for asbestosis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code (DC) 6833 (2015).

2.  Since May 17, 2016, the criteria for a 30 percent disability rating, but no higher, for asbestos are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.96, 4.97, DC 6833.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Here, the Veteran's claim for an increased disability rating is a "downstream" issue, in that it arose from an initial grant of service connection.  Prior to the October 2014 rating decision, the RO issued a letter in March 2011 that advised the Veteran of the evidence necessary to substantiate a claim for service connection, the Veteran's and VA's respective obligations with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.  

As such, service connection has been granted and an initial rating and effective date has been assigned, the claim for service connection has been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty to notify has been met.

Regarding the duty to assist, VA obtained the Veteran's service treatment records and relevant post-service VA treatment records and private medical records in furtherance of his claim.  Additionally, the Veteran was afforded VA examinations in April 2013 and October 2015.  To this end, the Board recognizes that the Veteran has asserted that the VA examinations are insufficient to rate his disability because they are based on PFT results.  However, the Veteran's asbestosis is rated under a diagnostic code that rates the Veteran's severity of his disability based on PFT results, as discussed further below.  As such, the Board finds that the April 2013 and October 2015 VA examination reports are adequate, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided findings responsive to the pertinent rating criteria, such as PFT results.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board finds that no additional assistance is required to fulfill VA's duty to assist.  

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's asbestosis, which is manifested by bilateral calcified/noncalcified pleural plaques that is consistent with asbestos exposure, is assigned a 10 percent rating under DC 6833.  Asbestosis is rated under the General Rating Formula for Interstitial Lung Disease.  

The General Rating Formula for Interstitial Lung Disease provides that a 10 percent rating is warranted where the FVC is 75 to 80 percent of predicted value or the DLCO (SB) is 66 to 80 percent of predicted value.  A 30 percent rating is warranted if the FVC is 65 to 74 percent of predicted value or the DLCO (SB) is 56 to 65 percent of predicted value.  A 60 percent rating is warranted where the FVC is 50 to 64 percent of predicted value; DLCO (SB) is 40 to 55 percent predicted value; or maximum exercise capacity is 15 to 20 ml/kg in oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is warranted if the FVC is less than 50 percent of predicted value; DLCO (SB) is less than 40 percent predicted value; maximum exercise capacity is less than 15 ml/kg in oxygen consumption with cardiorespiratory limitation or; cor pulmonale or pulmonary hypertension; or requires oxygen therapy.  38 C.F.R. § 4.97, 6825 to 6833.  

When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs.  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes with some exceptions; when evaluating based on PFTs.  Post-bronchodilator results are to be used unless they are poorer than the pre-bronchodilator results, then the pre-bronchodilator values should be used for rating purposes.  When the results of different PFTs (FEV-1, FVC, etc.) are disparate, the test result that the examiner states most accurately reflects the level of disability should be used for evaluation, and if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.

The evidence shows that in addition to the service-connected asbestosis, the Veteran has been diagnosed with chronic obstructive pulmonary disease (COPD).  See, e.g., private treatment record dated April 2015.  The VA and private treatment providers have not differentiated between symptomatology associated with the Veteran's asbestosis and the nonservice-connected COPD.  To this end, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.).  

Turning to the evidence of record, private and VA treatment records document continuing diagnoses of COPD and bilateral calcified/noncalcified pleural plaques (which has been attributed his asbestosis); computerized tomography (CT) and x-rays reports that reflect asbestosis; and the Veteran's complaints of shortness of breath.  See, e.g, private treatment records dated December 2009 and April 2015, VA treatment record dated December 2013, and VA medical opinion dated May 2014.

During a February 2009 private treatment visit, the Veteran reported that he has smoked half a pack of cigarettes for 45 years.  A PFT indicated pre-bronchodilator FEV readings of 119, 138, and 142 percent predicted.  A chest computerized tomography (CT) shows a pulmonary nodule; the examining physician indicated that there was no evidence of diffuse interstitial fibrosis.  The examining physician characterized the Veteran's disability as mild obstructive pulmonary impairment. 

An April 2013 VA examination report reflects that the Veteran's respiratory disability does not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or oxygen therapy.  The VA examiner indicated that a January 2009 chest x-ray and a June 2010 CT showed pleural plaques in each hemithorax.  PFT results indicated post-bronchodilator FEV readings of 87 percent predicted; post-bronchodilator FEV-1 readings of 72 percent predicted; and pre-bronchodilator DLCO readings of 79 percent predicted.  Post-bronchodilator results for DLCO were not provided.  The examiner found that the post-bronchodilator FEV-1 reading most accurately reflects the Veteran's level of disability.  The examiner diagnosed chronic obstructive pulmonary disease.  The examiner concluded that Veteran's respiratory condition does not impact his ability to work. 

A September 2014 VA examination report shows PFT results as follows: post-bronchodilator FVC readings of 97 percent predicted and pre-bronchodilator DLCO readings of 85 percent predicted.  Post-bronchodilator results for DLCO were not provided.  

An October 2014 private treatment report documented the Veteran's complaints of shortness of breath.  PFT results were as follows: post-bronchodilator FVC readings of 78 percent predicted and pre-bronchodilator DLCO readings of 83 percent predicted.  Post-bronchodilator results for DLCO were not provided.  

A December 2014 VA treatment record shows an October 2014 PFT that showed post-bronchodilator FVC readings of 78 percent predicted.  The examiner noted normal lung and diffusion.  The examining physician characterized the Veteran's disability as mild obstruction. 

During an October 2015 VA examination, the Veteran indicated that he requires the use of inhaled medications, such as Symbicort.  He denied the use of oral or parenteral corticosteroid medications.  The VA examiner indicated that a December 2014 chest x-ray report showed hyperinflated lungs, bilateral calcified pleural plaques, and calcified granuloma.  Upon examination, a PFT showed post-bronchodilator FVC readings of 97 percent predicted and pre-bronchodilator DLCO readings of 85 percent predicted.  Post-bronchodilator results for DLCO were not provided.  The examiner found that the post-bronchodilator FVC readings of 97 most accurately reflects the Veteran's level of disability.  The examiner concluded that Veteran's respiratory disability does impact his ability to work.  The VA examiner explained that the Veteran reported that he is limited in his daily activities, such as mowing the lawn and fishing.  The Veteran stated that during the course of daily activities, he must stop after 5 to 10 minutes of physical activity to catch his breath. 

A May 2016 private treatment report indicates PFT post-bronchodilator FVC readings of 65 percent predicted and pre-bronchodilator DLCO readings of 55 percent predicted.  The examining physician characterized the Veteran's disability as moderate obstructive pulmonary impairment.

Prior to May 17, 2016, the Board concludes that a disability rating in excess of 10 percent is not warranted for the Veteran's asbestosis under DC 6833.  The evidence does not show that the Veteran's PFT resulted in FVC of 65-74 percent predicted, or DLCO (SB) of 56 to 65 percent predicted, which is required for a higher rating.  During this appeal period, the Veteran's asbestosis manifested by post-bronchodilator FVC readings of no less than 78 percent predicted and pre- bronchodilator DLCO (SB) readings of no less than 79 percent predicted; thus, a 10 percent disability rating is appropriate.  Moreover, there was no evidence of limitation of the Veteran's maximum exercise capacity attributed to his disability.  He did not have associated cardiorespiratory limitation, cor pulmonale, or pulmonary hypertension.  Likewise, this disability did not require outpatient oxygen therapy.  Crucially, the findings of the VA examination reports throughout this claim period are indicative of no more than mild pulmonary obstruction.  Therefore, prior to May 17, 2016, a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.97 (2015).  

Since May 17, 2016, the Board finds that the Veteran's asbestosis symptoms more nearly approximate a 30 percent disability rating, but no higher.  During this appeal period, the Veteran's PFT revealed a FVC reading of no less than 65 percent predicted and a DLCO reading of no less than 55 percent predicted.  Moreover, the May 2016 private physician characterized the Veteran's disability as moderate obstructive pulmonary impairment.  Such symptoms and signs are indicative of a 30 percent disability under DC 6833.

Since May 17, 2016, the Board finds that a disability rating in excess of 30 percent is not warranted for the Veteran's asbestosis under DC 6833.  As there was no evidence of FVC readings of 50 to 64 percent of predicted; DLCO (SB) readings of 40 to 55 percent predicted; or maximum exercise capacity is 15 to 20 ml/kg in oxygen consumption with cardiorespiratory limitation.  

The Board finds that DC 6833 is the most appropriate because it pertains specifically to the service-connected disability in the Veteran's case: asbestosis        (which is related to the Veteran's bilateral calcified/non calcified pleural plaques).  The Board finds that no other diagnostic code would be more appropriate other than DC 6833.  Notably, the Veteran's asbestosis is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.  The Board notes that the April 2013 VA examiner found that the FEV -1 reading accurately reflects the Veteran's level of disability.  Crucially, DC 6833 requires FVC and DLCO readings.  To this end, the Board has considered other diagnostic codes for other respiratory disorders such COPD (DC 6604) and chronic pleural effusion or fibrosis (DC 6845).  However, theses DCs would not provide higher ratings, even on the basis of the Veteran's FEV-1, FEV, or DLCO readings.  The Board notes that neither the Veteran nor his representative has requested that another diagnostic code be used to evaluate his service-connected disability.  Accordingly, the Board concludes that the Veteran is appropriately rated under DC 6833.

The Board has also considered the Veteran's statements regarding the severity of his asbestosis.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as shortness of breath.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's pulmonary function has been provided by the medical personnel who examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

In analyzing this case, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the claim for an increased rating in excess of 10 percent prior to May 17, 2016, and in excess of 30 percent since May 17, 2016.  As such, the benefit-of-the-doubt doctrine is not helpful in this instance.  38 C.F.R. § 4.3.

III.  Additional Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's asbestosis are contemplated by the applicable rating criteria.  The schedular criteria take into account the resulting functional impairment caused by the disability.  There is no evidence of hospitalization during the period on appeal or evidence of marked interference with employment.  The Board therefore finds that the criteria for rating the Veteran's asbestosis contemplate his disability picture.  Thus, consideration of whether the Veteran's disability caused marked interference with employment or frequent hospitalization is not required.

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Here, the Veteran has not indicated, and the record does not reflect, that his asbestosis renders him unable to obtain and maintain substantially gainful employment or unemployability.  Therefore, the issue of entitlement to a TDIU has therefore not been raised by the evidence of record.








ORDER

Entitlement to an initial disability rating in excess of 10 percent for asbestosis, prior to May 17, 2016, is denied. 

Entitlement to an initial 30 percent rating, but no higher, for asbestosis, since May 17, 2016, is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


